Case 19-12133-mdc          Doc 28
                          Filed 09/10/19 Entered 09/10/19 17:38:25 Desc Main
                          Document     Page 1 of 3
                 THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE:                                   :
 PATRICIA Y. SOUTHERLAND                  :     BK. No. 19-12133-mdc
                      Debtor              :
                                                Chapter No. 13
 PNC BANK NA
                      Movant
                 v.
 PATRICIA Y. SOUTHERLAND
                      Respondent                11 U.S.C. §362

   MOTION OF PNC BANK NA FOR RELIEF FROM AUTOMATIC STAY UNDER §362
            PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtor PATRICIA Y. SOUTHERLAND A/K/A PATRICIA SOUTHERLAND.

               1.      Movant is PNC BANK NA.

               2.      Debtor, PATRICIA Y. SOUTHERLAND A/K/A PATRICIA

SOUTHERLAND is the owner of the premises located at 347 E CLAREMONT RD,

PHILADELPHIA, PA 19120, hereinafter known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant wishes to institute foreclosure proceedings on the mortgage because of

Debtor's failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings to be instituted were stayed by the filing of the

instant Chapter 13 Petition.

               7.      As of August 5, 2019 Debtor has failed to tender post-petition mortgage

payments for the months of June 1, 2019 through August 2019. The monthly payment amount for the

months of June 1, 2019 through August 2019 is $935.89 each, less suspense in the amount of $600.00,

for total amount due of $2,207.67. The next payment is due on or before September 1, 2019 in the

amount of $935.89. Under the terms of the Note and Mortgage, Debtor has a continuing obligation to
Case 19-12133-mdc          Doc 28      Filed 09/10/19 Entered 09/10/19 17:38:25 Desc Main
                                      Document         Page 2 of 3
remain current post-petition and failure to do so results in a lack of adequate protection to Movant.

               8.      Movant, PNC BANK NA, requests the Court award reimbursement in the

amount of $1,031.00 for the legal fees and costs associated with this Motion.

               9.      Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               10.     Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               11.     Movant, it's successors and assignees posits that due to Debtor's continuing

failure to tender post-petition mortgage payments and the resulting and ever increasing lack of

adequate protection that said failure presents, sufficient grounds exist for waiver of Rule 4001(a)(3),

and that Movant, its successors or assignees should be allowed to immediately enforce and implement

the Order granting relief from the automatic stay.

               12.     Movant requests that if relief is granted that Federal Rule of Bankruptcy

Procedure 3002.1 be waived.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      modifying the Automatic Stay under Section 362 with respect to 347 E

CLAREMONT RD, PHILADELPHIA, PA 19120 (as more fully set forth in the legal description

attached to the Mortgage of record granted against the Premises), as to allow Movant, its successors

and assignees, to proceed with its rights under the terms of said Mortgage; and

               b.      Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

               c.      holding that due to Debtor's continuing failure to tender post-petition mortgage

payments and the resulting and ever increasing lack of adequate protection that said failure presents,

sufficient grounds exist for waiver of Rule 4001(a)(3), and that Movant, its successors or assignees,
Case 19-12133-mdc        Doc 28     Filed 09/10/19 Entered 09/10/19 17:38:25 Desc Main
                                   Document       Page 3 of 3
should be allowed to immediately enforce and implement the Order granting relief from the automatic

stay ; and

              d.      waiving Federal Rule of Bankruptcy Procedure 3002.1; and

              e.      Granting any other relief that this Court deems equitable and just.

                                                    /s/ Thomas Song, Esquire
                                                    Thomas Song, Esq., Id. No.89834
                                                    Phelan Hallinan Diamond & Jones, LLP
                                                    1617 JFK Boulevard, Suite 1400
                                                    One Penn Center Plaza
                                                    Philadelphia, PA 19103
                                                    Phone Number: 215-563-7000 Ext 31387
                                                    Fax Number: 215-568-7616
August 28, 2019                                     Email: Thomas.Song@phelanhallinan.com
